Citation Nr: 1021572	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-44 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active air service from August 1942 to 
February 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal, the Veteran's representative 
provided a written statement from the Veteran at his Board 
hearing at the RO in March 2010 as the Veteran was not able 
to attend the hearing.  

The issue of entitlement to a disability rating in excess of 
50 percent for depressive neurosis has been raised by the 
record, but has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over that issue, and it 
is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The Veteran's hemorrhoids are manifested by chronic 
recurrence and excessive external hemorrhoidal tags.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, 
but not higher, for hemorrhoids have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of 
the claim, the Veteran was mailed a letter in May 2008 
advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining 
evidence.  Additionally, the May 2008 letter included 
appropriate notice with respect to the effective-date element 
of his claim.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  VA Medical Center 
treatment records have been obtained.  The Veteran was 
afforded an appropriate VA examination in August 2008.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Veteran's hemorrhoids are evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Under this code, a 
noncompensable rating is warranted for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  The maximum 
schedular rating of 20 percent is warranted for hemorrhoids 
with persistent bleeding and secondary anemia, or with 
fissures.
  
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The Veteran was afforded a VA examination in August 2008.  At 
that time the Veteran reported that he had undergone a 
hemorrhoidectomy in 1943.  He complained of trauma to the 
rectum and anus at the time of the 1943 hemorrhoidectomy.  He 
reported that since that time he has experienced chronic 
constipation and reported being very uncomfortable.  He did 
have tenesmus.  There was no swelling, fecal incontinence, or 
fecal leakage reported.  The Veteran did report that he sees 
some blood on the toilet tissue, but only after straining 
after being constipated for a few days.  The Veteran reported 
that he used suppositories, anusol, and glycerine for 
treatment.  Additionally, he reported drinking a lot of prune 
juice and milk of magnesia for relief.  

Upon physical examination the Veteran was not found to have 
redundant or thrombosed tissue.  There was no evidence of 
bleeding or rectal prolapse.  The Veteran's sphincter tone 
was good.  There was a small internal hemorrhoid felt that 
was not thrombosed.  The examiner also noted that the Veteran 
had fairly large external hemorrhoid tags.  The examiner 
diagnosed chronic hemorrhoids.  

Also of record are VA Medical Center treatment notes from 
March 2007 to June 2008.  A review of these records shows 
that hemorrhoids are listed on the Veteran's chronic problem 
list and in June 2008 the Veteran was treated for chronic 
issues with hemorrhoids and it was recommended to the Veteran 
that he seek compensation for that disability.

The Board finds that the Veteran is entitled to a 10 percent 
disability rating for hemorrhoids for the entire evaluation 
period.  In this regard, the Board notes that the Veteran has 
reported experiencing pain and discomfort for many years as a 
result of his chronic hemorrhoids.  Additionally, while the 
VA examiner noted that there was no redundant tissue, he also 
noted that the Veteran had fairly large external hemorrhoid 
tags, which when considered with the Veteran's contentions 
supports a finding that the Veteran has had frequent 
recurrences of large hemorrhoids.  Accordingly, the Board 
finds that the impairment resulting from his disability more 
closely approximates that contemplated by the 10 percent 
rating than that contemplated by the noncompensable rating.   
38 C.F.R. § 4.114, Diagnostic Code 7336.

Consideration has been given to assigning a higher 
evaluation; however, there is no evidence that the Veteran 
experiences hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.   38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Additionally, the Board has 
increased the disability evaluation as warranted by the 
symptoms described in the Veteran's VA examination.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the increased ratings granted herein.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's chronic 
hemorrhoids warrant a 10 percent disability rating, but not 
higher, for the entire evaluation period, the benefit sought 
on appeal is granted to this extent and is subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


